17-842
     Shijie Lin v. Sessions
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A208 154 298
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 8th day of June, two thousand eighteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            GUIDO CALABRESI,
 9            JOSÉ A. CABRANES,
10                 Circuit Judges.
11   _____________________________________
12
13   SHIJIE LIN,
14                             Petitioner,
15
16                       v.                                      17-842
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                         Norman Kwai Wing Wong, New York,
24                                           NY.
25
26   FOR RESPONDENT:                         Chad A. Readler, Acting Assistant
27                                           Attorney General; Jonathan A.
28                                           Robbins, Senior Litigation
29                                           Counsel; Tracey N. McDonald, Trial
1                                  Attorney, Office of Immigration
2                                  Litigation, United States
3                                  Department of Justice, Washington,
4                                  DC.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Shijie Lin, a native and citizen of the

11   People’s Republic of China, seeks review of a March 8, 2017,

12   decision of the BIA affirming a July 5, 2016, decision of an

13   Immigration Judge (“IJ”) denying his application for asylum,

14   withholding   of   removal,   and       relief   under   the    Convention

15   Against Torture (“CAT”).      In re Lin Shijie, No. A 208 154 298

16   (B.I.A. Mar. 8, 2017), aff’g No. A 208 154 298                 (Immig. Ct.

17   N.Y. City July 5, 2016).      We assume the parties’ familiarity

18   with the underlying facts and procedural history in this case.

19       Under the circumstances of this case, we have reviewed

20   both the IJ’s decision and the BIA’s decision “for the sake

21   of completeness.”    Wangchuck v. Dep’t of Homeland Sec., 448

22 F.3d 524, 528 (2d Cir. 2006).            The standards of review are



                                         2
1    well established.          See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

2    v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

3        The     agency    may,    “[c]onsidering             the      totality          of   the

4    circumstances,” base an adverse credibility determination on

5    inconsistencies       or    omissions       in    an     applicant’s              oral   and

6    written statements and other record evidence, regardless of

7    whether any such discrepancies “go[] to the heart of the

8    applicant’s claim.”          8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

9    Lin, 534 F.3d at 163-64, 166-67.                 “We defer . . . to an IJ’s

10   credibility determination unless . . . it is plain that no

11   reasonable fact-finder could make such an adverse credibility

12   ruling.”      Xiu    Xia    Lin, 534 F.3d       at    167.           The    adverse

13   credibility       determination      is          supported         by       substantial

14   evidence.

15       The      agency        reasonably       relied           on        a     series       of

16   inconsistencies       and    omissions       relating             to       Shijie    Lin’s

17   allegations of past harm.          First, as the IJ found, Shijie Lin

18   testified    to     receiving      medical        treatment            following         his

19   detention,    but     his    application          and       his    father’s         letter

20   omitted    that     information.         See       id.      (upholding            agency’s

21   reliance on omissions from supporting letters).
                                             3
1    Although “asylum applicants are not required to list every

2    incident of persecution” in their applications, Pavlova v.

3    INS, 441 F.3d 82, 90 (2d Cir. 2006), where, as here, an asylum

4    application otherwise contained detailed information about

5    events, the IJ’s reliance on the omission was reasonable, see

6    Lianping Li v. Lynch, 839 F.3d 144, 150 (2d Cir. 2016)

7    (affirming     adverse    credibility     determination       when

8    petitioner’s   “asylum   application    did   not    simply   omit

9    incidents of persecution . . . [but rather] described the

10   same incidents of persecution differently”).        The agency was

11   not required to credit Shijie Lin’s explanation that both he

12   and his father omitted the treatment because it was brief and

13   at a private clinic.     See Majidi v. Gonzales, 430 F.3d 77,

14   80-81 (2d Cir. 2005) (“A petitioner must do more than offer

15   a plausible explanation for his inconsistent statements to

16   secure relief; he must demonstrate that a reasonable fact-

17   finder would be compelled to credit his testimony.” (internal

18   quotation marks omitted)).

19       Second, the agency also reasonably relied on Shijie Lin’s

20   inconsistent descriptions of his beating.      See Lianping Li,

21 839 F.3d at 150.    Shijie Lin testified that he was struck
                                    4
1    three or four times with a wooden rod on the day of his

2    arrest.        But in response to the credible fear interviewer

3    asking “[h]ow many times did they hit you with the wooden rod

4    the day you were arrested,” Shijie Lin stated that he was

5    only    struck    once.       Given       the    precise      question     at   the

6    interview, the IJ reasonably relied on this inconsistency.

7    See Ming Zhang v. Holder, 585 F.3d 715, 724-25 (2d Cir. 2009)

8    (explaining that one sign of reliability of an interview is

9    whether the interviewer asked questions designed to elicit a

10   possible asylum claim).            Although Shijie Lin’s interpretation

11   that he meant one beating, not one strike, is plausible, the

12   IJ’s    alternate      interpretation           is   also    supported     by   the

13   record.    See Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir.

14   2007) (“Where there are two permissible views of the evidence,

15   the    factfinder's      choice      between         them    cannot   be   clearly

16   erroneous. . . . Rather, a reviewing court must defer to that

17   choice    so    long    as   the    deductions         are    not   illogical    or

18   implausible.”         (internal      citations         and     quotation      marks

19   omitted)).

20          Third    and    finally,     the       agency    reasonably     relied    on

21   inconsistent      statements        about       whether      Shijie   Lin’s     aunt
                                               5
1    called to warn him that the police were looking for him.          See

2    Xiu Xia Lin, 534 F.3d at 167.        Shijie Lin testified that his

3    aunt called, but her letter omitted that fact and mentions

4    only that Shijie Lin’s mother called her to say Shijie Lin

5    would be arriving at her home.         Shijie Lin did not have a

6    compelling explanation for the omission.           See Majidi, 430
7 F.3d at 80.

8        Taken as a whole, these inconsistencies and omissions

9    provide substantial evidence for the adverse credibility

10   determination.      See Xiu Xia Lin, 534 F.3d at 167.       Because

11   Shijie Lin’s claims were all based on the same factual

12   predicate,    the     adverse   credibility      determination     is

13   dispositive   of    asylum,   withholding   of   removal,   and   CAT

14   relief.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

15   2006).

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, any stay of removal

18   that the Court previously granted in this petition is VACATED,

19   and any pending motion for a stay of removal in this petition

20   is DISMISSED as moot.     Any pending request for oral argument

21   in this petition is DENIED in accordance with Federal Rule of
                                      6
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe,
5                              Clerk of Court




                                 7